Exhibit 10.7

 

SECOND AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Second Amendment dated August 6, 2009, amends the Securities Purchase
Agreement (the “Agreement”) dated as of May 13, 2009, as amended, by and between
XShares Group, Inc., a Delaware corporation (the “Company”), and MGT Capital
Investments, Inc., a Delaware corporation, (the “Purchaser”).

 

WHEREAS, the parties desire to again amend certain terms and conditions of the
Agreement.

 

Purchaser and Company agree as follows.

 

1.               Term.  The term of this Amendment commences on the date set
forth above and continues in effect coterminous with the term of the Agreement.

 

2.               Defined Terms. Except as defined herein, all defined terms used
in this Amendment have the meaning set forth in the Agreement.

 

3.               Issuance of the Second Note. Subsection 1.1 of the Agreement is
hereby as follows:.

 

“1.1.        Issuance of Two Convertible Promissory Notes.

 

(a)               The Board of Directors has duly approved the issuance of the
Convertible Promissory Note (the “Original Note”), in the original principal
amount of $1,100,000, made by the Company in favor of the Purchaser in the form
annexed hereto as Exhibit A-1. The Board of Directors has also duly approved the
issuance of the second Convertible Promissory Note (the “Second Note”), in the
original principal amount of $1,000,000, made by the Company in favor of the
Purchaser in the form annexed hereto as Exhibit A-2.

 

(b)               Subject to the terms and conditions of this Agreement, the
Purchaser agrees to purchase the Original Note immediately upon execution of
this Agreement, and the Company agrees to execute and deliver the Original Note
to the Purchaser immediately upon receipt from the Purchaser of $1,000,000. 
Subject to the terms and conditions of this Agreement, the Purchaser agrees to
purchase the Second Note immediately upon execution of the Second Amendment to
this Agreement, and the Company agrees to execute and deliver the Second Note to
the Purchaser immediately upon receipt from the Purchaser of $1,000,000.

 

4.               Entire Agreement.  Except as amended herein, all terms and
conditions of the Agreement shall remain in full force and effect.

 

This Second Amendment is incorporated in its entirety in the Agreement and both
this Amendment and the Agreement shall be read and interpreted together
collectively as the “Agreement.”

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized representatives.

 

 

XSHARES GROUP, INC.

MGT CAPITAL INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey Feldman

 

By:

/s/ Tim Paterson-Brown

Its:

Chief Executive Officer

 

Its:

Chief Executive Officer

 

--------------------------------------------------------------------------------